DETAILED ACTION
This Communication is a First Action on the Merits. Claims 1-20, as originally filed, are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 11 are objected to because of the following informalities: Claim 1 recites …executing an automation infrastructure within a cloud-based contact center that includes a communication manager, speech-to-text converter, a natural language processor, and an inference processor exposed by application programming interfaces... An article [e.g. “a”] should be added to make the claim language consistent. Appropriate correction is required.
Claim 1 also recites …applying unsupervised method to the text to determine characteristics of the caller… An article [e.g. “an”] should be added to the claim language. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "converting the first speech to text" in line 8 of the Claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites receiving first speech input from a caller; converting the first speech to text. Claim 11 has language similar to Claim 1 and is rejected under a similar rationale.
Claims 2-10 depend on Claim 1 and are rejected due to their dependency on a rejected base claim. Claims 12-20 depend on Claim 11 and are rejected due to their dependency on a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by VASS et al (2021/0124843 A1).
As per Claim 1, Vass teaches a method, comprising: executing an automation infrastructure within a cloud-based contact center that includes a communication manager, speech-to-text converter, a natural language processor, and an inference processor exposed by 310, 315, 335, 342 and 345; Page 4, Paragraph [0033]; Page 10, Paragraph [0078]).
Vass also teaches executing a virtual agent functionality within the automation infrastructure (Automated processes instead of live agents: Page 4, Paragraph [0032]) that performs operations comprising: receiving first speech input from a caller (Page 11, Paragraph [0079]); converting the first speech to text (Page 11, Paragraph [0080]); and applying an unsupervised method to the text to determine characteristics of the caller (Figure 6 – Reference 315; Page 11, Paragraph [0080]).
Vass further teaches accessing multi-channel information sources using the characteristics to authenticate the caller, wherein the multi-channel information sources are external to a cloud-based contact center (Figure 6 – Reference 330; Page 2, Paragraph [0025]; Page 4, Paragraph [0033] and [0034]; Page 11, Paragraph [0082]; Page 12, Paragraph [0089]).  
As per Claims 2 and 12, Vass teaches determining an intent of the caller from the text (Page 11, Paragraph [0080]).
As per Claims 3, 5, 13 and 15, Vass teaches determining an action in accordance with the intent and whether the caller is authenticated; authenticating the caller; and continuing an interaction with the caller using a virtual agent (Page 12, Paragraph [0089] and [0091] – Page 13, Paragraph [0092]). (Note: In paragraph [0089], Vass indicates that the customer profile contains authentication information [e.g. personally identifying information – PII] and describes the customer automation system navigating an IVR on behalf of the user authenticating the user using DTMF or customer speech) 
(Note: As described in Claim 1 above, the intent inference module automatically infers customer intent for customer supplied speech/text. In paragraph [0047], Vass describes customer 
As per Claims 4 and 14, Vass teaches escalating the caller to a human agent in accordance with the characteristics (Page 6, Paragraph [0047]; Page 13, Paragraph [0093]). 
As per Claims 6 and 16, Vass teaches automatically creating a call summery (Chat transcript/Notes provided by agent: Page 6, Paragraph [0047]; Page 16, Paragraph [0114]); and seamlessly transferring the caller from the virtual agent to a human agent (Page 13, Paragraph [0093]). 
As per Claims 7 and 17, Vass teaches wherein the multi-channel information sources are social media feeds (Page 6, Paragraph [0045] and [0048]).
As per Claims 8 and 19, Vass teaches wherein the characteristics comprise at least one of biometrics associated with the caller, a caller gender, a caller age category, a caller accent and caller demographics (Page 9, Paragraph [0065]; Page 13, Paragraph [0096]). (Note: In paragraph [0065], Vass describes chatbot profiles [virtual agent] utilizing different dialects/slang and indicates that chatbot profiles may be selected in accordance with caller demographic information [location/zip code])
As per Claim 9, Vass teaches updating a database to include a caller's number (Page 18, Paragraph [0129]). (Note: In paragraph [0129], Vass describes making changes to a customer database where a caller [e.g. Adam] inputs new personal information [e.g. phone number/credit card number/salary number/etc.])

As per Claim 11, Vass teaches a method as described in Claim 1 above. Vass also teaches a cloud-based software platform comprising: one or more computer processors (Figure 1 – Reference 105; Page 3, Paragraphs [0026] and [0027]); and one or more computer-readable mediums (Figure 1 – Reference 110; Page 2, Paragraphs [0022] and [0023]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over VASS et al (2021/0124843 A1) in view of Ayers et al (11,017,176 B2).
As per Claim 18, Vass teaches the cloud-based software platform of Claim 11; but does not teach wherein the multi-channel information sources are public records databases. However, Ayers teaches wherein the multi-channel information sources are public records databases (Column 24, Lines 51-57). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Vass with the system as taught by Ayers to target the use of human agents for more complicated customer interactions, while automated .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Riahi et al (2014/0314225 A1), Konig et al (2019/0037077 A1), Riahi et al (8,767,948 B1), Yoo et al (2018/0165062 A1), Ponting et al (2017/004178 A1), Konig et al (2015/0256677 A1) and Petrovykh et al (10,750,019 B1). Each of these describes systems and methods of handling communications within a call center environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587.  The examiner can normally be reached on Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/KHARYE POPE/Examiner, Art Unit 2652